Citation Nr: 1513420	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from September 1979 to September 1985, to include various periods of active duty for training (ACDUTRA), to include a confirmed period of ACDUTRA in May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a Board videoconference hearing before the undersigned in March 2014.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in January 2003, the RO originally denied a claim of entitlement to service connection for a low back disability, and the Veteran did not complete an appeal of that determination to the Board; however, new and material evidence was received in November 2003, within the appeal period thereafter, and the claim was readjudicated de novo in a February 2004 statement of the case (SOC) determination and denied.

2.  No appeal was taken from the February 2004 SOC de novo readjudication, and new and material evidence was not received within the one year appeal period thereafter.

3.  Evidence added to the record since the February 2004 SOC de novo readjudication, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision and February 2004 SOC de novo readjudication, which denied a claim of entitlement to service connection for a low back disability are final.  38 U.S.C.A. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the February 2004 SOC de novo readjudication denial to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, as the claim to reopen the issue of entitlement to service connection for a low back disability is resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran seeks to reopen his claim of entitlement to service connection for a low back disability.  The record establishes that the claim of service connection for a low back disability was denied in a rating decision dated in January 2003.  The RO denied the claim on the basis that the evidence failed to establish that the Veteran's current low back disability began in or was caused by his period of military service.  Although the RO conceded that the Veteran was treated for low back pain following an in-service injury in May 1982, it concluded that there was no permanent residual of chronic disability shown by the service treatment records.  The Veteran was notified of the decision by a letter issued in January 2003.  Although the Veteran filed a timely notice of disagreement in October 2003, he did not complete an appeal to the Board following the issuance of the February 2004 SOC, and the January 2003 rating decision became final.  38 U.S.C.A. § 4005(c) (West 2002); 38 C.F.R. §§ 3.104, 19.129, 19.192 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In this regard, it is additionally noted that additional evidence pertinent to the claim was received in November 2003, within one year of the notice of the January 2003 determination.  See 38 C.F.R. § 3.156(b).  The claim was readjudicated de novo in a February 2004 SOC determination and denied.  No appeal was taken from that determination, and new and material evidence was not thereafter received within the one year period to appeal.

The next communication from the Veteran regarding his service connection claim occurred in June 2010 when he petitioned to reopen his claim of entitlement to service connection for a low back disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it reopened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Here, at the time of the RO's original denial of the Veteran's claim in January 2003, and February 2004 SOC de novo readjudication, the evidence of record consisted of the Veteran's service treatment records; an October 2002 correspondence from the Veteran's private physician; a November 2002 correspondence from the Veteran's private chiropractor; and private treatment records dated in 1997 and September 2001, and from July 1982 to December 1998.  Since the prior final SOC de novo readjudication in February 2004, VA has received additional evidence, including private treatment records dated from 1986 to 2014; lay statements from the Veteran as well as his fellow Army National Guard members, spouse, ex-spouse, mother-in-law, and brother; correspondences from the Veteran's private chiropractors dated in January 2011 and November 2012; and the report of a November 2012 VA spine examination.

Specifically, in correspondences received by the Board in September 2010, the Veteran's fellow Army National Guard members recounted that the Veteran injured his back while retracting the sides of an expandable van in May 1982 during a period of ACDUTRA.  They further indicated that the Veteran was prescribed bed rest and was unable to work during the remainder of the training period.  In the Veteran's own written statements and testimony, he reported experiencing chronic low back pain ever since the May 1982 injury.

Private treatment records reveal that the Veteran complained of low back pain in May 1986.  He has since been diagnosed as having degenerative arthritis of the lumbar spine, lower thoracic strain, back pain, and scoliosis.  In correspondence dated in January 2011, the Veteran's private chiropractor opined that X-ray evidence corroborated his allegations that he had a back injury for several years prior to his first treatment with the chiropractor in 1997.  The chiropractor indicated that the Veteran suffered from an exacerbation of his low back symptomatology in 1997 which would not have occurred in a patient without previous weakness and injury.  

The report of a November 2012 VA spine examination diagnosed the Veteran as having degenerative arthritis of the lumbar spine.  However, the examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current low back disability with reported onset in service.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's documented in-service injury and his current low back disability.  The lack of a relationship between the disability and service was the reason for the prior final denial.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a low back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.



ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to this extent the appeal is granted.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  As discussed above, the Veteran has presented evidence of a low back injury occurring during a period of ACDUTRA in May 1982.  Treatment records confirm that the Veteran injured his lower back while working on an expandable van, at which time he felt something pull in his lower back while lifting.  Although X-rays were normal, the Veteran was placed on light duty, with instructions not to lift, stoop, or squat.  The next day, the Veteran continued to report stiffness in his left lumbar area, although he exhibited full forward flexion of the lumbar spine with only mild discomfort.  He was diagnosed as having lower back strain without positive X-ray findings.  

A May 1982 Statement of Medical Examination and Duty Status confirmed that the Veteran sustained a lower back strain incurred in the line of duty during annual training at Fort Chaffee, Arkansas, in May 1982.  

The Veteran was provided with a VA spine examination in November 2012, at which time he was diagnosed as having degenerative arthritis of the lumbar spine.  However, the examiner opined that the Veteran's disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.

In January 2013, the Veteran submitted a formal complaint in response to the November 2012 VA spine examination.  The Veteran contended that the examination was inadequate because the examiner was merely a nurse practitioner and not a back specialist.  As recently as his March 2014 Board videoconference hearing, the Veteran and his representative have argued that the November 2012 VA examination was inadequate.  However, the RO denied their request for another VA examination in a supplemental statement of the case issued in November 2013.  

The Board agrees that this medical opinion is inadequate.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes to provide an examination, it must ensure that the examination is adequate).   It does not appear the examiner considered the lay evidence supporting the Veteran's claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions . . .").  In addition, the examiner provided no opinion as to the most likely etiology of the current low back disability in this particular Veteran's case. 

The record lacks an adequate medical opinion as to the etiology of the Veteran's current low back disability.  To give the Veteran every opportunity and to fully satisfy VA's duty to assist, the Board will remand the claim for an another VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another examination with a suitably qualified VA orthopedist for an opinion regarding the probable etiology of the Veteran's diagnosed low back disability.

The claims file must be made available to the examiner and a review of the records must be conducted, to include the lay testimony provided by the Veteran at his March 2014 videoconference hearing before the Board, his written statements in support of his claim, as well as the lay statements from his fellow Army National Guard members, spouse, ex-spouse, mother-in-law, and brother.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that a current back disorder first manifested during his period of ACDUTRA or is otherwise the result of the in-service May 1982 back injury as opposed to being more likely the result of some other cause or factor.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, then the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   

2.  When the development requested has been completed, the reopened claim should be adjudicated by the RO de novo on the basis of all evidence of record.  If the benefit sought is not granted, then the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


